AFFiRM; Opinion Filed November 28, 2012.




                                               in The
                                     Qtourt of ppeat
                            ififtb itrirt of cxa at atta
                                        No.05-I 2-00427-CR

                             JOSIIUA O’NEAL WHITE, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appdllee

                       On Appeal from the Criminal 1)istrict Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F07-16003-1

                                MEMORANDUM OPINION

                          Before Justices Richter, Lang-Miers, and Myers
                                     Opinion by Justice Myers

        Joshua O’Neal White appeals from the adjudication of guilty for the offense of robbery.

See TEX. PENAL CODE ANN. § 29.02(a) (West 2011). The trial court assessed punishment at ten

years’ imprisonment. On appeal, appellant’s attorney filed a brief in which she concludes the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967).      The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant.

We advised appellant of his right to file a pro se response, but he did not file a pro se response.
       We have reviewed the record and counsel’s brieE See B1ehvüt’ v. State. 178 S.W3d 824.

$27 (Tex. C’rim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit, We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                   LANA MYERS
                                                   JUSTICE


Do Not Publish
TEX. R. Ap1. P. 47
I 20427F.U05
                                                        _




                                      0
                                  Qtourt of pptaT
                       if iftij ttrttt of !texa at atta
                                     JUDGMENT

JOSHUA O’NEAL WHITE, Appellant                   Appeal from the Criminal District Court
                                                 No. 2 of Dallas County, Texas (TrCt.No.
No. O5-l2-OO427CR       V.                       FO7-l6OO3l).
                                                 Opinion delivered by Justice Myers,
THE STATE OF TEXAS, Appellee                     Justices Richter and Lang-Miers
                                                 fartici patmg.


     Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMEI).



     Judgment entered November 28, 2012.




                                                        LANA MYERS
                                                        JUSTICE